DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 2, 4–7 and 17–23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4–7 and 17–23 are allowable over Lothe, US 2004/0148963 (“Lothe”) in view of Matsui et al., US 4,390,351 (“Matsui”).
Independent claim 1 is directed to a fuel bunkering apparatus.  The fuel bunkering apparatus comprises a first fuel storage vessel having an outlet and a second fuel storage vessel having an inlet.  The fuel bunkering apparatus further comprises a pipe having a first end and a second end.  The first end of the pipe is in fluid communication with the outlet of the first fuel storage vessel.  The second end of the pipe is in fluid communication with the inlet of the second fuel storage vessel.  The pipe is concentrically formed about a central pipe axis.  The pipe has a plurality of curvilinear pipe loops arranged adjacent one another along a substantially vertical axis extending form a first axis end to a second axis end in a vertically stacked arrangement. The first end of the pipe is positioned above the second end of the pipe so that the plurality of pipe loops are downwardly descending.  Each pipe loop is characterized by a diameter.  The diameters of at least a portion of the adjacent pipe loops are the same.
The apparatus further comprises a loop outlet port disposed along the pipe between the two ends in a wall of the pipe so as to be spaced apart from the central 
The apparatus further comprises a gas separator in fluid communication with the loop outlet port via a separator inlet line.  The separator inlet line has a first end in fluid communication with the loop outlet port and a second end in fluid communication with the gas separator.  The gas separator has a closed vessel with a liquid outlet port positioned below the second end of the separator inlet line and a gas outlet control valve.  
The apparatus further comprises a restriction in the pipe between the loop outlet port and the liquid return junction.  The apparatus also comprises a liquid return line fluidically coupled between the liquid outlet port of the gas separator and the liquid return junction.  
Lothe discloses an apparatus for transporting crude oil for storage in a cargo tank 6 (i.e., a fuel bunkering apparatus).  Lothe, Fig. 1, [0018].  The apparatus comprises a first storage vessel having an outlet (the vessel that supplies crude oil to degassing process vessel 2) and a second storage vessel having an inlet (cargo tank 6).  Id.  The degassing vessel 2 receives crude oil from the outlet of the first vessel, degasses the oil, and transfers the degassed oil into the inlet of the second vessel 6.  Id. at Fig. 1, [0018], [0019].  

    PNG
    media_image1.png
    706
    705
    media_image1.png
    Greyscale

Lothe differs from claim 1 because the degassing vessel 2 does not comprise a pipe having a plurality of curvilinear loops.  However, the vessel 2 is essentially a static tank that is used to remove gas from crude oil as the oil sits in the vessel 2 so that the degassed oil can be transferred from the vessel 2 into cargo tank 6 by outlet pipe 4 for storage.  Lothe, Fig. 1, [0018], [0019].  The gas separated by degassing vessel 2 is transferred to a gas scrubber 14 via gas pipe 12.  Id.  
With this in mind, Matsui discloses a device that is used to separate gas from liquid comprising a pipe 1 having a first end (the top end 6  of the pipe 1) and a second end (the bottom end 5 of the pipe 1).  Matsui, Fig. 4, col. 2, ll. 45–62.  The pipe 1 is concentrically formed about a central pipe axis.  Id.  The pipe 1 has a plurality of curvilinear pipe loops arranged adjacent one another along a substantially vertical axis extending from a first axis end to a second axis end in a vertically stacked arrangement.  Id.  The first end 6 of the pipe 1 is positioned above the second end of the pipe 1 so that the plurality of pipe loops are downwardly descending.  Id.  Each loop is characterized Id.    The pipe 1 further comprises a loop outlet port disposed along the pipe 1 between the two ends in a wall of the pipe 1 so as to be spaced apart from the pipe axis (the port connecting to the pipe 1 to bubble riser 3).  Id.  Fluid enters the pipe 1 at inlet 5 and degassed liquid exits via outlet 6.  Id.  Gas that has separated from the liquid exits the pipe 1 through bubble riser 3.  Id.    

    PNG
    media_image2.png
    830
    655
    media_image2.png
    Greyscale

Matsui’s separator is beneficial over conventional gas-liquid separators (such as static separators) because it has improved gas separation efficiency compared to conventional devices.  Matsui, col. 1, ll. 43–49.  It would have been obvious to use Matsui’s gas-liquid separation device in place of Lothe’s separation vessel 2 in order to provide this benefit.  It also would have been obvious to use Matsui’s gas-liquid separation device in place of Lothe’s separation vessel 2 because the simple substitution of one known element for another is within the ambit of a person of ordinary 
With this modification, the inlet 5 of Matsui’s pipe 1 would be connected to the source of crude oil in the same way that Lothe’s vessel 2 is so connected.  Additionally, the outlet 6 of Matsui’s pipe 1 would be connected to Lothe’s cargo tank 6 in the same way as the crude oil outlet 4 of Lothe’s degassing vessel 2.  Additionally, Matsui’s gas outlet 3 would be connected to Lothe’s condensation stages 10.  Lothe Fig. 1, [0020].   The condensation stages 10 correspond to the “gas separator.”          

    PNG
    media_image1.png
    706
    705
    media_image1.png
    Greyscale

Claim 1 is allowable over Lothe in view of Matsui, however, at least because the combination fails to teach a restriction in Matsui’s separator pipe 1 between the loop outlet port and any element that could correspond to the “liquid return junction.”  Rather, Matsui’s separator pipe 1 is a substantially continuous pipe comprising openings 2 to allow for gas bubbles to exit the pipe 1 as fluid flows concentrically through the pipe loops.  Matsui Fig. 4, col. 2, ll. 45–53.  
Independent claim 17 is allowable for reasons similar to claim 1.
Dependent claims 2, 4–7 and 18–23 are allowable because they depend from claims 1 or 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776